Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/01/2020, with a request for continued examination filed 10/01/2020.
Claims 1, 3-9, 11-17, and 19-23 are pending.
Claims 1, 3-9, 11, 14, 17, and 19 are amended.
Claims 2, 10, and 18 are cancelled.
Claims 1 and 3-8 are amended by the instant Examiner’s Amendment.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael Hess on 03/23/2021.


Claim 1 has been replaced with the following:
A method comprising: obtaining measurements associated with a plurality of controlled variables (CVs) and a plurality of manipulated variables (MVs) of a controller; 
detecting an irregular operating condition of a CV or an MV, wherein detecting the irregular operating condition comprises one or more of: 
monitoring for a steady state value of the CV violating a hard limit, 
monitoring for a current value of the CV violating a hard limit, 
monitoring for the steady state value of the CV oscillating, 
monitoring for the current value of the CV moving excessively, 
monitoring for a current value of the MV not moving enough, and monitoring for the current value of the MV moving excessively, wherein the current value of the CV or the MV is determined to be moving excessively based on a standard deviation of the current value of the CV or the MV compared to a corresponding fixed value; 
analyzing case specific operating conditions based on the irregular operating condition, wherein for at least one irregular operation condition the analyzing case specific conditions produces an indication to switch one or more MVs from an operator controlled mode to a controller controlled mode; 
in response to the indication from analyzing case specific operating conditions based on the irregular operating condition, switching one or more MVs from the operator controlled mode in which 
and 
operating at least one physical component in an industrial process control and automation system using the controller with the one or more MVs in the controller controlled mode.

Claim 3 has been replaced with the following:
The method of Claim 1, wherein when the steady state value of the CV violating the hard limit is determined for the irregular operating condition, the method further comprises one or more of: relaxing limits of one of more of the MVs when the current value of an MV is at a hard or soft bound; switching one or more additional MVs from an operator mode to a controller mode when the one or more MVs are wound up; reducing error in a steady state value of another CV violating a hard limit that is limiting the MV from moving; relaxing the hard limit on the other CV; and/or providing operating information to a display when the controller cannot resolve the irregular operating condition.


Claim 4 has been replaced with the following:
The method of Claim 1, wherein when the current value of the CV violating the hard limit is determined for the irregular operating condition, the method further comprises one or more of: allowing a short term dynamic error for the CV when a steady state value of the CV and a future value of the CV are both feasible; allowing a long term dynamic error for the CV when the steady state value of the CV is feasible and the future value of the CV is not feasible; and/or providing operating information to a display when the controller cannot resolve the irregular operating condition.

Claim 5 has been replaced with the following:
The method of Claim 1, wherein when the steady state value of the CV oscillating is determined for the irregular operating condition, the method further comprises one or more of: dropping a disturbance variable (DV) when the steady state value of the CV is caused by high variation of the DV; expanding limits of another CV, controlled by a noisy MV also controlling the CV, that is oscillating when the noisy MV is moving in response to the other CV; and/or 3 of 17providing operating information to a display when the controller cannot resolve the irregular operating condition.

Claim 6 has been replaced with the following:
The method of Claim 1, wherein when the current value of the CV moving excessively is determined for the irregular operating condition, the method further comprises one or more of: determining uncontrollable noise external to the controller when the standard deviation of the current value of the CV is greater than a standard deviation of a predictive value (PV) of the CV; improving dynamic control of the CV when the standard deviation of the current value of the CV is greater than a standard deviation of an unbiased model PV; dropping a DV when a steady state value of the CV is caused by high variation of the DV; switching a noisy MV from the controller mode to the operator mode; and/or providing operating information to a display when the controller cannot resolve the irregular operating condition.

Claim 7 has been replaced with the following:
The method of Claim 1, wherein when the current value of the MV not moving enough is determined for the irregular operating condition, the method further comprises one or more of: determining whether the current value of the CV affected by the MV are within limits of the CV; relaxing the MV when the current value is at a limit of the MV; relaxing other MVs related to the CV when 

Claim 8 has been replaced with the following:
The method of Claim 1, wherein when the current value of the MV moving excessively is determined for the irregular operating condition, the method further comprises one or more of: 4 of 17using an MV move cause logic to determine a reason for the current value of the MV moving excessively; expanding limits of another CV when the MV moving excessively is caused by a noisy DV; using a common oscillation algorithm when the MV moving excessively is caused by another MV or the other CV moving excessively; and/or providing operating information to a display when the controller cannot resolve the irregular operating condition.

Allowable Subject Matter

Claims 1, 3-9, 11-17, and 19-23 are allowed.


The following is an examiner's statement of reasons for allowance:

While Blevins discloses monitoring of irregular conditions associated with controlled variables and manipulated variables and analyzing cases of violations of these variables, and while DeTricaude teaches determining irregular conditions including instability, and while Renfro teaches limits for variables, steady states and determining violation of limits, and while Quanci teaches determining an 


(Claim 1) "…obtaining measurements associated with a plurality of controlled variables (CVs) and a plurality of manipulated variables (MVs) of a controller; detecting an irregular operating condition of a CV or an MV, wherein detecting the irregular operating condition comprises…monitoring for a steady state value of the CV violating a hard limit, monitoring for a current value of the CV violating a hard limit, monitoring for the steady state value of the CV oscillating, monitoring for the current value of the CV moving excessively, monitoring for a current value of the MV not moving enough, and monitoring for the current value of the MV moving excessively, wherein the current value of the CV or the MV is determined to be moving excessively based on a standard deviation of the current value of the CV or the MV compared to a corresponding fixed value; analyzing case specific operating conditions based on the irregular operating condition, wherein for at least one irregular operation condition the analyzing case specific conditions produces an indication to switch one or more MVs from an operator controlled mode to a controller controlled mode; in response to the indication from analyzing case specific operating conditions based on the irregular operating condition, switching one or more MVs from the operator controlled mode in which the one or more MVs are controlled by an operator to the controller controlled mode in which the one or more MVs are controlled by the controller; and operating at least one physical component in an industrial process control and automation system using the controller with the one or more MVs in the controller controlled mode.",


Claim 9) "…obtain measurements associated with a plurality of controlled variables (CVs) and a plurality of manipulated variables (MVs) of a controller; detect an irregular operating condition of a CV or an MV, wherein detecting the irregular operating condition comprises … monitoring for a steady state value of the CV violating a hard limit, monitoring for a current value of the CV violating a hard limit, monitoring for the steady state value of the CV oscillating, monitoring for the current value of the CV moving excessively, monitoring for a current value of the MV not moving enough, and monitoring for the current value of the MV moving excessively, wherein the value of the CV or the MV is determined to be moving excessively based on a standard deviation of the current value of the CV or the MV compared to a corresponding fixed value; analyze case specific operating conditions based on the irregular operating condition, wherein for at least one irregular operation condition the analyzing case 5 of 17specific conditions produces an indication to switch one or more MVs from an operator controlled mode to a controller controlled mode; in response to the indication from analyzing case specific operating conditions based on the irregular operating condition, switching one or more MVs from the operator controlled mode in which the one or more MVs are controlled by an operator to the controller controlled mode in which the one or more MVs are controlled by the controller; and operate at least one physical component in an industrial process control and automation system using the controller with the one or more MVs in the controller controlled mode.",

(Claim 17) "…obtaining measurements associated with a plurality of controlled variables (CVs) and a plurality of manipulated variables (MVs) of a controller; detecting an irregular operating condition of a CV or an MV, wherein detecting the irregular operating condition comprises …monitoring for a steady state value of the CV violating a hard limit, monitoring for a current value of the CV violating a hard limit, monitoring for the steady state value of the CV oscillating, monitoring for the current value of the CV moving excessively, 8 of 17monitoring for a current value of the MV not moving enough, and monitoring for 

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117